—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered October 15, 1996, insofar as appealed from, awarding plaintiff damages as against defendant-appellant after granting her motion for summary judgment, unanimously affirmed, with costs.
The three writings on which plaintiff relies clearly constitute a continuing obligation by defendant personally to guarantee repayment of plaintiff’s $220,000 loan given to certain real estate projects with which defendant was associated. All three writings recite the same $220,000 loan, and do not lack consideration simply because they were not executed contemporaneously with the loan. Consideration for a guarantee can be past or executed, where, as here, the guarantee recites in writing that it is being given in exchange for a loan and there is no question that the proceeds of the loan were received (General Obligations Law § 5-1105; Liberty Natl. Bank v Gross, 201 AD2d 467; North Fork Bank & Trust Co. v Jay-Ann Assocs., 192 AD2d 590, Iv dismissed 82 NY2d 705).
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.